DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on November 15, 2021. Claims 15, 19-20, and 24 are amended.
Applicant’s arguments have been considered, but the new grounds of rejection elaborated below render them moot.
Drawings
The amendments to the drawings filed on November 15, 2021, are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “part,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first mounting part” of claims 15, 19, and 20;
The “second mounting part” of claims 15, 19, and 20;
The “plasma processing part” of claims 15, 19, and 20;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first mounting part (24) is being interpreted as a table in accordance with Figures 1 and 2. 
The second mounting part (33) is being interpreted as a table in accordance with Figures 1 and 2.
The plasma processing part (50) will be interpreted as chamber comprising a power source (54b) in accordance with paragraph [0076].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The second page of claim 15, under the description of the outer mask, clarifies that “each lower end of four corners of the frame portion having a first surface protruding inward from a corner.” The scope of the “lower end” is indeterminate – specifically, what portion of the corner constitutes the “lower end”? Further, given that the structure and shape of the “frame portion” remains undefined, the recitation of “four corners” lacks sufficient predicate.
As understood by the examiner, the “frame portion” is of rectangular shape and comprises four vertical walls extending downwardly from the base portion. Further, at the underside of each corner of the frame portion, a surface protrudes inwardly from the inner circumference of the two intersecting vertical walls constituting said corner, such that the substrate contacts the frame portion only at this inwardly protruding surface. 
The examiner suggests further specifying the structure and shape of the frame portion, as detailed above, and then characterizing the inwardly protruding surface in relation to this established configuration. To promote compact prosecution, the examiner will provisionally accept the prior art disclosure of a rectangular frame having angled inner surfaces at the corners as satisfying the contested limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-16, 19-20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., US 2009/0098293, in view of Kurita et al., US 2017/0084880, Riordan et al., US 2011/0027463, and del Puerto et al., US 6,906,783.
Claim 15: Hoffmann discloses a plasma processing apparatus, comprising (Fig. 1):
An accumulating part (~4);
A storage (4) for storing an object to be processing [0041];
A transport part connected to the accumulating part for removing the object to be processed from the latter, including:
A first housing (2) at atmospheric pressure [0042];
A first robot (5) disposed in the first housing;
An outer mask storage (8) disposed in the first housing and storing an outer mask;
A first mounting part (6) disposed in the first housing [0043];
A load lock part connected to the transport part, including:
A load lock chamber (9) capable of maintaining a vacuum atmosphere [0043];
A second mounting part disposed in the load lock chamber;
A vacuum transport part connected to the load lock part, including:
A second housing (1) capable of maintaining a vacuum atmosphere [0047];
A second robot (13) disposed in the second housing;
A plasma processing part connected to the vacuum transport part [0035].
Regarding the structure of the plasma processing part, Hoffmann is silent, but Figure 2B of Kurita depicts an exemplary plasma chamber. The system comprises an outer mask (70) overlaying a substrate (50) within a chamber (202), as well as a power source (236) for generating the plasma [0032]. Further, Figure 1 depicts first (142) and second (112) transfer robots each comprising an arm to facilitate substrate conveyance. It would have been obvious to integrate these mechanisms within Hoffmann’s system to achieve the predictable results of plasma generation and substrate transfer, respectively. 
Continuing, Figure 2C of Kurita illustrates the structure of an exemplary mask (270) for use within the context of plasma processing. As shown, the mask comprises a base portion exhibiting a plate shape and including an opening in a central region (Fig. 2C). The sides of the mask can be taken as the claimed “frame portion…provided along a periphery of a surface of the base portion.” As the mask contacts the object to be processed at an edge region, a lower end of the frame portion necessarily contacts said object “at four corners” [0032]. Given the art-recognized suitability of this design, it would have been obvious to utilize this mask-type for the purpose of preventing deposition in select regions of the workpiece. 
Apropos of the accumulating part, Riordan provides a stand (130) for supporting a “storage,” or pod, containing the workpieces [0022]. In addition, an opening and closing door (131) is disposed between the accumulating part and 
Lastly, Kurita’s mask does not manifest a “first surface protruding inward.” del Puerto, though, describes a frame (2) for bearing an object to be processed (1) (Figs. 6A-B). As shown, del Puerto forms registration features (602) at each corner of the frame, whereby these registration features protrude inwardly from the frame’s inner circumference to exclusively bear the object to be processed (13, 1-34). These registration features are taken to be analogous to the claimed “first surfaces” of the applicant’s frame portion. Although del Puerto’s arrangement is inverted – the object rests atop the frame rather than vice-versa – one of ordinary skill would understand that the advantages of this structural relationship would continue to obtain regardless of its orientation. In other words, the objective of object alignment generated by del Puerto’s frame and registration features would attain even if the frame were disposed atop the object to be processed. It is the Office position that the mere act of inversion is within the scope of ordinary skill – it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). It would have been obvious, then, to provide inwardly protruding registration features for the purpose of properly aligning the mask and the object to be processed. 
Claim 16: Figure 2B of Riordan shows a stopper (270) protruding from the lower end of the mask frame to prevent its horizontal displacement [0029]. The number of stoppers used can be resolved through routine experimentation, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
 Claims 19-20, 24: Hoffmann executes the steps of mounting the workpiece onto the first mounting part (6) via the first robot (5), removing a mask from the outer mask storage (7) to mount it on the workpiece being supported by the first mounting part [0043], and transferring the workpiece sequentially to the load lock chamber (9) and then to the plasma processing part (10c). Automating the sequence is a matter of ordinary skill – it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claim 23: Kurita’s mask (270) can be elevated by actuators (224) to generate the claimed gap.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716